DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 04/05/2021 has been entered and fully considered by the examiner.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, and 13-19, drawn to a method of MR imaging of a tissue along with applying force, classified in A61B5/4519.
II. Claims 6-12 and 20, drawn to a system for applying force and imaging the tissue at the same time using MRI imaging, classified in A61B/0055 and G01R33/34.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the method can be used with another apparatus that is materially different. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) Separate classification thereof:   each of the groups I and II has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. 
(b) Separate status in the art: each invention can be shown to have formed a separate subject for inventive effort requiring a different field of search for each invention.
(c) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. 
During a telephone conversation with Mr. Aaron B. Rabinowitz on 06/08/2022 a provisional election was made without traverse to prosecute the invention of group II, claims 6-12 and 20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-5 and 13-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claim 6 is objected to because of the following informalities:  
claim 6 recites: “the RF coil being optionally configured as receive only or transmit and receive coil.” the above cited limitation contain “optional language” and is consider to be superfluous and fails to further limit the claim since the claim is not limited by claim language that suggests or makes optional.(see MPEP 2114.04) 
Claim 6 further recites: “the RF coil being optionally configured as single loop or a multi-coil array. the above cited limitation contain “optional language” and is consider to be superfluous and fails to further limit the claim since the claim is not limited by claim language that suggests or makes optional. .(see MPEP 2114.04)
Claim 6 further recites: “the system optionally comprising MR imaging sequence”. the above cited limitation contain “optional language” and is consider to be superfluous and fails to further limit the claim since the claim is not limited by claim language that suggests or makes optional. .(see MPEP 2114.04)
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-12 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ehman (U.S. Patent No. 5,592,085) hereinafter “Ehman”.
Regarding claim 6, Ehman discloses a system for magnetic resonance (MR) imaging of an object [NMR system of Ehman; see abstract], comprising; 
a force applicator [Bobbin 512 of the transducer 130; see FIG. 7A-7B] configured to effect exertion of a force on the object so as to deform the object [see column 8, lines 34-44 of Ehman disclosing that the transducer 130 applies oscillating pressure/force on the tissue]; 
the system further comprising a radio frequency (RF) coil [RF coil 152; see column 9, lines 10-20 of Ehman], the RF coil being optionally configured as receive only or transmit and receive coil [see column 9, lines 10-20 and lines 55-60 disclose that the RF coil 152 is a send/receive coil (152A is send component and 152B is the receive component], the RF coil being optionally being configured as a single loop or a multi-coil array.[ see column 9, lines 10-20 and lines 55-60 and FIG. 1-2 disclosing the coils as single loop]
the system further comprising a signal source configured to give rise to a signal that allows for measurement of motion of the force applicator; [see column 11, lines 40-52; pulse generator module produces sync oscillating pulses that are applied to the transducer]  
the system optionally comprising an MR imaging sequence [see column 8, line 19-27 of Ehman] using tissue tagging to measure 2D and/or 3D tissue displacements. [see column 6, lines 45-55 and column 14, lines 3-10 disclosing that the images are two dimensional (2D) from which the displacement in x and y direction are calculated ]
Regarding claim 7, Ehman further discloses a holder portion configured to receive the force applicator [see FIG. 7A; the flexible arm 518 is holding the force applicator bobbin 512].  
Regarding claim 8, Ehman further discloses that the holder portion comprises a socket [according to Merriam-Webster dictionary, a socket is “an opening or hollow that forms a holder for something”.  
Regarding claim 9, Ehman further discloses that the holder portion is configured to releasably secure the actuator [the bobbin 512 is held by the flexible arm but still can move and oscillate in the direction of the arrow 522 (i.e. it is releasable) see column 18, lines 60-67 and FIG. 7A].  
Regarding claim 10, Ehman further discloses that the system is configured to effect exertion of the force on the object synchronous with a cycle of MR signal acquisition [see column 5, lines 50-67 disclosing synchronizing the force applied to the tissue with the magnetic field cycle].  
Regarding claim 11, Ehman further discloses that the system further being configured to estimate a mechanical property of the object based in part on the signal. [see column 16, lines 22-29 of Lehman; from the strain images resulted from the scan, mechanical properties of the tissue can be deduced.]  
Regarding claim 12, Ehman further discloses that the mechanical property is 2D and/or 3D normal strains, 2D and/or 3D principal strains, stress-strain relationship curves, Young's modulus [see column 3, lines 30-36], flexural modulus, bending modulus, [see column 3, lines 37-50 of Lehman] a viscoelastic property, mechanical frequency response, tissue compressibility, or any combination thereof.
Regarding claim 20, Ehman discloses a system [system of Lehman; see abstract], comprising:
 a force applicator [Bobbin 512 of the transducer 130; see FIG. 7A-7B] configured to apply a force on to a location on a subject];  force being applied so as to displace adipose tissue of the subject [see column 8, lines 34-44 of Ehman disclosing that the transducer 130 applies oscillating pressure/force on the tissue;] and 
a processor [processor 101; see column 7, lines 50-60], the processor configured to relate a signal or other information related to the application of the force to an estimated mechanical property of muscle tissue adjacent to the adipose tissue. [see column 16, lines 22-29 of Lehman; from the strain images resulted from the scan, mechanical properties of the tissue can be deduced.]  


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 9 am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN SABOKTAKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793